Citation Nr: 1524264	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for defective vision (refractive error).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for vaginitis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for urethritis/cystitis.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for chronic sore throat, flu, viral syndrome.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for muscle contraction headaches.

6.  Entitlement to service connection for defective vision (refractive error), as due to exposure to contaminated water at Camp LeJeune.

7.  Entitlement to service connection for a heart disorder, as due to exposure to contaminated water at Camp LeJeune.

8.  Entitlement to service connection for a respiratory disorder, as due to exposure to contaminated water at Camp LeJeune.

9.  Entitlement to service connection for metrorrhagia, as due to exposure to contaminated water at Camp LeJeune.

10.  Entitlement to service connection for a stomach disorder, claimed as upset stomach, dyspepsia, and gastroesophageal reflux disease, as due to exposure to contaminated water at Camp LeJeune.

11.  Entitlement to service connection for sleep apnea, as due to exposure to contaminated water at Camp LeJeune.

12.  Entitlement to service connection for a sinus disorder, as due to exposure to contaminated water at Camp LeJeune.

13.  Entitlement to service connection for a hysterectomy, as due to exposure to contaminated water at Camp LeJeune.

14.  Entitlement to service connection for a bilateral knee disorder, as due to exposure to contaminated water at Camp LeJeune.

15.  Entitlement to service connection for dizziness or vertigo, as due to exposure to contaminated water at Camp LeJeune.

16.  Entitlement to service connection for a low back disorder, as due to exposure to contaminated water at Camp LeJeune.

17.  Entitlement to service connection for a blood disorder, as secondary to fibroids and/or metrorrhagia, as due to exposure to contaminated water at Camp LeJeune.

18.  Entitlement to service connection for fibroid tumors, as due to exposure to contaminated water at Camp LeJeune.

19.  Entitlement to service connection for hypertension, as due to exposure to contaminated water at Camp LeJeune.

20.  Entitlement to service connection for vaginitis, as due to exposure to contaminated water at Camp LeJeune.

21.  Entitlement to service connection for urethritis/cystitis, as due to exposure to contaminated water at Camp LeJeune.

22.  Entitlement to service connection for a disorder manifested by chronic sore throat, including strep throat, flu syndrome, and viral syndrome, as due to exposure to contaminated water at Camp LeJeune.

23.  Entitlement to service connection for muscle contraction headaches, as due to exposure to contaminated water at Camp LeJeune.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to October 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Louisville, Kentucky.

Veterans Benefits Administration (VBA) Fast Letter 11-03 stipulates that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminants at Camp LeJeune are to fall under the jurisdiction of the Louisville, Kentucky RO.  Although this case was initially adjudicated by the RO in Jackson, the record reflects that the case was subsequently transferred to the RO in Louisville.

The Veteran seeks to reopen her claim for entitlement to service connection for residuals of surgical repair of a third degree laceration of the vagina and rectum and old cervical laceration.  See September 2013 statement.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a respiratory disorder, metrorrhagia, a stomach disorder, sleep apnea, sinus disorder, a hysterectomy, bilateral knee disorder, dizziness or vertigo, a low back disorder, a blood disorder, fibroid tumors, hypertension, vaginitis, urethritis/cystitis, a disorder manifested by chronic sore throat, including strep throat, flu syndrome, and viral syndrome, and muscle contraction headaches, as due to exposure to contaminated water at Camp LeJeune, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 1984 Board decision denied the claims of entitlement to service connection for defective vision, vaginitis, urethritis/cystitis, and chronic sore throat.  The Veteran did not file an appeal to that decision and it is final. 

2.  Evidence pertaining to the Veteran's defective vision, vaginitis, urethritis/cystitis, and chronic sore throat, received since the April 1984 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3.  An October 1998 rating decision denied the claim of entitlement to service connection for muscle contraction headaches.  The Veteran did not file an appeal to that decision and it is final. 

4.  Evidence pertaining to the Veteran's muscle contraction headaches received since the October 1998 decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  A diagnosis of a heart disorder is not demonstrated by the evidence of record.

6.  The Veteran's currently diagnosed presbyopia, claimed as defective vision (refractive error) is not a recognized disability of the eyes for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The Board's April 1984 decision that denied the claims of entitlement to service connection for defective vision, vaginitis, urethritis/cystitis, and chronic sore throat, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the April 1984 Board decision is new and material, and the Veteran's claims for service connection for defective vision, vaginitis, urethritis/cystitis, and chronic sore throat, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The October 1998 rating decision that denied entitlement to service connection for muscle contraction headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

4.  The evidence received since the October 1998 rating decision is new and material, and the Veteran's claim for service connection for muscle contraction headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  Service connection for a heart disorder, to include as due to exposure to contaminated water at Camp LeJeune, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6.  Service connection for defective vision, refractive error, to include as due to exposure to contaminated water at Camp LeJeune, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is reopening the Veteran's claims for entitlement to service connection for defective vision, vaginitis, urethritis/cystitis, chronic sore throat residuals and muscle contraction headaches.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for these issues, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the service connection claims, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2009, February 2010, and May 2012 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in her statements, the Veteran demonstrated her actual knowledge of the elements necessary to substantiate her claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, and private medical records.  Virtual VA records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).





	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Defective Vision, Vaginitis, Urethritis/Cystitis, Chronic Sore Throat Residuals, and Muscle Contraction Headaches

The Veteran seeks to reopen her previously denied claims for entitlement to service connection for defective vision, vaginitis, urethritis/cystitis, chronic sore throat, and muscle contraction headaches.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Claims for entitlement to service connection for defective vision, vaginitis, urethritis/cystitis, and chronic sore throat were last denied in an April 1984 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A claim for entitlement to service connection for muscle contraction headaches was last denied in an October 1998 rating decision.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the October 1998 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Since the April 1984 Board decision and October 1998 rating decision, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp LeJeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).

The Veteran has asserted that her claimed disorders are due to exposure to contaminated water while at Camp LeJeune.  See March 2011 statement.  The Veteran's personnel records indicate that she was stationed at Camp LeJeune from November 1979 to October 1981. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claims are reopened. 

	
	
	(CONTINUED ON NEXT PAGE)


III.  Service Connection Claims

The Veteran seeks entitlement to service connection for defective vision, or refractive error, and for a heart disorder.  She asserts these disorders are due to exposure to contaminated water while stationed at Camp LeJeune.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

As noted, the Veteran's personnel records demonstrate that she served at Camp LeJeune in 1979 through 1981.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp LeJeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). 

In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp LeJeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Of note, however, the list of fourteen diseases is not an exhaustive list.

Heart Disorder

Service treatment records were reviewed and do not contain any symptoms, treatment or diagnosis of a heart disorder.

Post-service records were reviewed.  A June 1984 private treatment note reported the Veteran experienced chest pain on exertion.  A January 1996 private treatment note reported that an electrocardiogram (EKG) was normal.  A VA outpatient "Problem List" printed in August 2010 did not note any heart disorders.

The Veteran was afforded a VA examination in December 2011.  It was noted that she had not been previously diagnosed with a heart disorder and did not have a current heart disorder diagnosis.  The Veteran asserted that she experienced anterior chest discomfort intermittently since 1988.  She described it as a "pulling" type pain, about the anterior chest, which lasts for approximately one minute.  She reported that she did not take any cardiac medication.  After examination, the examiner stated that the Veteran did not have a heart condition.  

The Board notes that the Veteran has asserted she suffers from a heart disorder.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that she has a diagnosis of a heart disorder. 

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of a diagnosed heart disorder. 

The Board finds that the claim must be denied.  The Veteran was not treated for a heart disorder during service, nor was this condition noted upon separation from service.  Therefore, a heart disorder was not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, post service, there is no evidence of a diagnosis of a heart disorder.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of a heart disorder, the Board finds that the evidence is against a grant of service connection for this disorder.

Defective Vision/Refractive Error

The Veteran asserts that she has defective vision, or refractive error, as a result of exposure to contaminated water at Camp LeJeune.

The Veteran was afforded a VA examination for her claimed defective vision in December 2011.  The Veteran reported blurry vision without glasses.  After examination, the Veteran was diagnosed with presbyopia, and the examiner noted that it was a normal examination for her age.

The Board notes that, presbyopia (a refractive error) is considered a congenital defect that is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disorder, presbyopia, is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with presbyopia, there is no competent evidence of any additional disability imposed on this condition as a result of military service, to include exposure to contaminated water at Camp LeJeune.  The Board notes that the December 2011 VA examiner noted that the Veteran's vision examination was normal for her age. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for defective vision, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for defective vision; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for vaginitis; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for urethritis/cystitis; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic sore throat residuals; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for muscle contraction headaches; to this extent, the appeal is granted.

Entitlement to service connection for defective vision (refractive error), to include as due to exposure to contaminated water at Camp LeJeune, is denied.

Entitlement to service connection for a heart disorder, to include as due to exposure to contaminated water at Camp LeJeune, is denied.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, metrorrhagia, a stomach disorder, sleep apnea, a sinus disorder, hysterectomy, a bilateral knee disorder, dizziness or vertigo, a low back disorder, a blood disorder, fibroid tumors, hypertension, vaginitis, urethritis/cystitis, a disorder manifested by chronic sore throat, and muscle contraction headaches.  She believes these disorders are due to exposure to contaminated water at Camp LeJeune.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As an initial matter, the Board notes that the Veteran's service personnel records confirm she was stationed at Camp LeJeune, North Carolina, from 1979 through 1981.  Therefore, since the Veteran served on active duty for more than 30 consecutive days at Camp LeJeune, she is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014). 

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  

Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  

Of note, however, the list of fourteen diseases is not an exhaustive list.  In this respect, although the disorders claimed by the Veteran are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 (West 2014) and 38 C.F.R. § 17.400 (2014), that does not preclude the Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran was afforded VA examinations for her claimed disorders, and medical opinions were obtained.  However, the Board finds the medical opinions to be inadequate.  The medical opinions indicated that the Veteran's claimed disorders were not listed in the literature provided as diseases associated with exposure to contaminated water, and therefore, her disorders were not due to contaminated water.  The NRC's list of diseases associated with contaminated water at Camp LeJeune is not an exhaustive list.  Therefore, the Board finds a remand is necessary to obtain addendum medical opinions that discuss whether the Veteran's claimed disorders are causally or etiologically due to service, to include the contaminated water.

Furthermore, the Board notes that several of the VA medical opinions were provided without reviewing the claims file.  See January 2012 VA examination for migraines with opinions provided regarding low back disorder, headaches, and vertigo.  The Board notes that the mere fact the examiner did not review the claims file does not compromise the adequacy of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, the claims file contains numerous statements from the Veteran explaining her theory of entitlement.  The Veteran asserts that drinking contaminated water during service affected her throat, stomach, and other internal organs and also compromised her immune system, thereby causing her to contract numerous common colds, flu, and viruses.  None of the VA medical opinions provided in the claims file discusses these assertions.  On remand, the medical opinions must discuss the Veteran's assertions that drinking contaminated water affected her throat, stomach, internal organs and compromised her immune system, leading to numerous diseases and chronic symptoms.  

Any updated records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum VA opinions for the Veteran's claimed disorders of: 

a) respiratory disorder (to include tuberculosis and bronchitis)
b) metrorrhagia
c) a stomach disorder (to include dyspepsia and GERD)
d) sleep apnea
e) a sinus disorder
f) hysterectomy
g) a bilateral knee disorder
h) dizziness or vertigo
i) a low back disorder
j) a blood disorder (to include anemia)
k) fibroid tumors
l) hypertension
m) vaginitis
n) urethritis/cystitis
o) a disorder manifested by chronic sore throat (including strep throat, flu syndrome, and viral syndrome)
p) muscle contraction headaches

The examiners should be provided with a copy of this Remand.

If deemed necessary by any of the examiners, afford the Veteran a VA examination for the claimed disorder.  

The claims folder should be made available to and reviewed by the examiners.  

The examiners must review the NRC report on diseases associated with contaminated water at Camp LeJeune.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed disorder is causally or etiologically related to her conceded exposure to or ingestion of contaminated water at Camp LeJeune. 

The rationale for the opinions must be provided and must address the Veteran's contentions that exposure to and drinking contaminated water affected her throat, stomach and other organs, and also compromised her immune system, causing her to experience chronic symptoms.  

Again, the examiner should be notified that the NRC's list of 14 diseases associated with exposure to contaminated water at Camp LeJeune is NOT an exhaustive list.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

4.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


